Citation Nr: 1040396	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD), claimed as 
due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.  

In August 2009, the Board issued a decision denying the Veteran's 
claim.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court or CAVC). 

In a May 2010 Joint Motion for Remand of BVA Decision on Appeal 
(Joint Motion), the parties asked that the Board's August 2009 
decision be vacated and the matter be remanded to the Board for 
readjudication and disposition consistent with the Joint Motion.  
On May 27, 2010, the Court granted the Joint Motion and vacated 
the August 2009 decision, remanding the case to the Board for 
readjudication and disposition consistent with that motion.

In compliance with the Court's Order, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The Court vacated the Board's August 2009 decision denying the 
Veteran's claim for service connection for a respiratory 
disorder.  In the Joint Motion, the decision was found to be 
inadequate because the Board relied upon inadequate medical 
opinions obtained from the March 2006 and February 2009 VA 
compensation examinations.  In the Joint Motion, the parties 
agreed that the VA examiners did not discuss a May 2004 private 
medical record that noted the Veteran's pulmonary function tests 
(PFTs) showed a "severe obstruction with restrictive defect."  
Specifically, the March 2006 VA examiner found that the Veteran's 
PFTs were not restricted, which would be seen in asbestosis, and 
that there was no objective evidence of pulmonary asbestosis by 
chest X-ray, PFTs, and high resolution computerized tomography 
(CT) scan.  The February 2009 examiner similarly found that PFTs 
"have shown no evidence of restrictive disease which would be 
consistent with asbestosis."  Thus the parties in the Joint 
Remand reasoned, it is unclear whether the two VA examiners were 
opining that Appellant's disease was restrictive in nature, or 
whether they were simply stating that to the extent that his 
disease was restrictive, it was nevertheless, not consistent with 
asbestosis.  Another examination and opinion is needed to address 
this deficiency in the prior opinions.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
(West 2002) and 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the original 
examiner to provide an addendum opinion, or 
if the examiner determines that it is 
necessary, schedule the Veteran for an 
appropriate VA examination to ascertain the 
etiology of his current respiratory disorder, 
to include COPD.  

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current respiratory 
disorder, to include COPD, had its onset 
during service or is in any other way 
causally related to his active military 
service, including to asbestos exposure.  

The examiner must specifically consider 
and discuss the May 2004 private medical 
record that notes the Veteran's 
pulmonary function tests (PFTs) showed a 
"severe obstruction with restrictive 
defect."

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  The examiner is asked to 
consider the Veteran's lay statements and 
provide information about the etiologies in 
light of those statements and a review of the 
information in the claims folder.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

2.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


